ON PETITION FOR REHEARING.
This case is before us on petition for rehearing.
The motion for rehearing is not in accordance with the rules in that the motion is not only argumentative but includes what may be well considered a brief on the contentions made by the movants.
At the time the original opinion was filed in this case a *Page 839 
special concurring opinion was filed by Mr. Chief Justice DAVIS in which he said:
"I think the chancellor's findings are amply sustained by the evidence. I attach little importance to the so-called presumption of revocation as applied to this case, because I think it will be found upon analysis of the authorities that what is referred to as a presumption is in reality not a true legal presumption but is only an inference of fact that is authorized (but not required) to be drawn, very much as the inference is authorized (but not required) to be drawn in law that a person found in possession of recently stolen property is the thief thereof. It must be shown by facts and circumstances that a will was actually fraudulently destroyed or otherwise lost or suppressed. This can be inferred from evidence but is not to be presumed from mere proof of opportunity to do wrong."
We now concur in this statement and, so concurring, feel that no good purpose could be served by the granting of a rehearing. Therefore, rehearing is denied.
So ordered.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL and BUFORD, J. J., concur.